Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 06/06/2022. Claims 1-21 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 9, filed 06/06/2022, with respect to the objection of claims 4, 11, and 18, have been fully considered and are persuasive. The amendments to the claims, specifically which claims they depend from, have overcome the objection. The objection of claims 4, 11 and 18 has been withdrawn. 
Applicant's arguments, see page 9, filed 06/06/2022, regarding the rejection of claims 15-20 under 35 U.S.C. §101, have been fully considered but they are not persuasive. Applicant argues that the amendments to the claims, namely the addition that the computer storage medium is now non-transitory, should make the claim recite eligible subject matter. However, for the same reasons as cited in the previous office action, and discussed in further detail below, this change has not addressed the reason why the previous claims were rejected under 35 U.S.C. §101 in prior office actions, namely that claim 15 refers to an apparatus claim, and the only structure claimed is a non-transitory computer storage medium, which is signals per se. The claim does not fall within one of the four statutory categories. MPEP 2106.03. For this reason, the claim is ineligible.
Applicant's arguments, see pages 9-11, filed 06/06/2022, regarding the rejection of claims 1-20 under 35 U.S.C. 103 as being obvious over Lalonde et al. US 10296012 B2 (“Lalonde”) in combination with Frisk US 20150316925 A1 (“Frisk”), have been fully considered but they are not persuasive. Applicant argues that the newly added claim elements distinguish the claims from Lalonde in view of Frisk. However, as described in detail below, even considering the elements that are objected to as new matter, Lalonde in view of Frisk teaches all of the elements of the amended claims. As a result, the claims are rejected once again under 35 U.S.C. 103 as being obvious over Lalonde et al. US 10296012 B2 (“Lalonde”) in combination with Frisk US 20150316925 A1 (“Frisk”).

Specification
The amendment filed 06/06/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “partitioning each of the one or more crossing path segments at the soft margin boundary to generate respective pairs of path segments, wherein each generated pair of path segments includes a first path segment lying within a soft margin and a second path segment lying within free space outside all of the one or more soft margins” in claims 1, 8, and 15.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element “partitioning each of the one or more crossing path segments at the soft margin boundary to generate respective pairs of path segments, wherein each generated pair of path segments includes a first path segment lying within a soft margin and a second path segment lying within free space outside all of the one or more soft margins” in claims 1, 8, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 15, claim 15 recites:
	A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations comprising: 
	receiving, by a motion planner that runs one or more path planning algorithms, and in response to receiving a request to generate a path for a robot between a start point and an end point in a workcell of the robot, a plurality of different waypoints each corresponding to a possible configuration of the robot within the workcell, wherein the workcell is associated with one or more soft margins that define respective spaces surrounding objects in the workcell, wherein one or more of the plurality of different waypoints lie within a soft margin and wherein one or more of the plurality of different waypoints lie within a soft margin and wherein one or more of the plurality of different waypoints lie in free space outside of all of the one or more soft margins; 
	generating a plurality of path segments between the plurality of different waypoints in the workcell;
	identifying one or more crossing path segments that each cross over a boundary of a soft margin in the workcell;
	partitioning each of the one or more crossing path segments at the soft margin boundary to generate respective pairs of path segments, wherein each generated pair of path segments includes a first path segment lying within a soft margin and a second path segment lying within free space outside all of the one or more soft margins;
	generating a respective cost for each of the plurality of path segments within the workcell, wherein the generated path segments that are inside a soft margin have a higher cost than generated path segments that are outside all of the one or more soft margins;
	generating, from the plurality of path segments, one or more alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin; 
	generating a respective total cost of each of the plurality of alternative paths according at least to the respective costs for the path segments inside the soft margin and for the path segments outside the soft margin;
 	selecting, based on the respective total costs of the one or more alternative paths, the first path that passes through the at least one waypoint inside the soft margin; and 
	submitting, by the motion planner, the first path that passes through the at least one waypoint inside the soft margin to an onsite execution engine for execution by the robot.

Step 1: Statutory Category – No. 
	The claim recites an apparatus, but the only structure claimed, a computer storage medium, is signals per se.  The claim does not fall within one of the four statutory categories. MPEP 2106.03. For this reason, the claim is ineligible.

Regarding Claim 16.
Step 1. This is an apparatus claim. Similar to claim 15, the claim is to an apparatus, but the only structure claimed, a non-transitory computer storage medium, is signals per se, and so, the claim is ineligible. 

Regarding Claim 17.
Step 1. This is an apparatus claim. Similar to claim 15, the claim is to an apparatus, but the only structure claimed, a non-transitory computer storage medium, is signals per se, and so, the claim is ineligible. 

Regarding Claim 18.
Step 1. This is an apparatus claim. Similar to claim 15, the claim is to an apparatus, but the only structure claimed, a non-transitory computer storage medium, is signals per se, and so, the claim is ineligible. 

Regarding Claim 19.
Step 1. This is an apparatus claim. Similar to claim 15, the claim is to an apparatus, but the only structure claimed, a non-transitory computer storage medium, is signals per se, and so, the claim is ineligible. 

Regarding Claim 20.
Step 1. This is an apparatus claim. Similar to claim 15, the claim is to an apparatus, but the only structure claimed, a non-transitory computer storage medium, is signals per se, and so, the claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. US 10296012 B2 (“Lalonde”) in combination with Frisk US 20150316925 A1 (“Frisk”).
	Regarding Claim 1. Lalonde teaches a method comprising:
	receiving, by a motion planner that runs one or more path planning algorithms (a method comprising: generating, by a computing device, a plurality of trajectories from a starting pose [Claim 1]. These paths can be determined using one or more route planning algorithms [paragraphs 2 and 129]), and in response to receiving a request to generate a path for a robot between a start point and an end point in a workcell of the robot (The method further comprises a first request to provide a route through the environment [Claim 1]. The route through the environment includes a path between a starting position (or pose) and an ending position (or pose) [Column 6, lines 53-58]), a plurality of different waypoints each corresponding to a possible configuration of the robot within the workcell (FIGS. 14A-C show how each trajectory can feature a number of waypoints, such as P1 in 14B and P3 in 14C, which each correspond to a different possible position of the robot within the workcell), wherein the workcell is associated with one or more soft margins that define respective spaces surrounding objects in the workcell, wherein one or more of the plurality of different waypoints lie within a soft margin and wherein one or more of the plurality of different waypoints lie in free space outside of all of the one or more soft margins (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles. FIG. 16 in particular shows how a robot can get close to an obstacle at 1640, and an obstacle distance cost is assigned at 1650. The robot is meant to avoid the obstacle and keep the obstacle distance cost low. In some embodiments, any trajectory that collides with an obstacle or passes a region too close to another object for safety’s sake, such as a region within a predetermined distance of the robot, may be considered infeasible (the soft margin defines a space to be avoided) [Column 36, lines 46-53]);
	generating a plurality of path segments between the plurality of different waypoints in the workcell (FIGS. 14-17 show that the above-described processes can be applied to path segments as well as full paths);
	identifying one or more crossing path segments that each cross over a boundary of a soft margin in the workcell (FIG. 16 shows a path identified at 1612 that crosses over a boundary of a soft margin and outright passes through the obstacle itself at 1640. This, by definition, includes crossing over the soft margin. FIG. 17 also shows a variety of trajectories labeled TR 1712-1750, some of which travel through obstacle zones, and some travel through the obstacle, some pass near the obstacle within the predetermined threshold, and some, such as RTR 1754, avoids the obstacle entirely. Any path segment that crosses the soft margins reads on the claim language);
	partitioning each of the one or more crossing path segments at the soft margin boundary to generate respective pairs of path segments, wherein each generated pair of path segments includes a first path segment lying within a soft margin and a second path segment lying within free space outside all of the one or more soft margins (FIG. 16 shows that multiple path segments are generated regarding the local path at 1612 (which by definition passes through the soft margin) and a path at 1614, which is the robot’s trajectory and could be a path that does not pass through the soft margin. FIG. 17 shows that a plurality of path segments shown at RTR 1740-1744 which are at varying degrees of proximity towards the obstacle at 1730. This means that a number of path segments can be generated, and this number can be only 2, if necessary, wherein one path segment is within a soft margin and a second path segment is within free space outside all of the one or more soft margins);
	generating a respective cost for each of the plurality of path segments that connect the different waypoints within the workcell, wherein the generated path segments that are inside a soft margin have a higher cost than generated path segments that are outside all of the one or more soft margins (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost. FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost);
	generating, from the plurality of path segments, one or more alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35. FIG. 17 also shows a variety of trajectories labeled TR 1712-1750, some of which travel through obstacle zones, and some travel through the obstacle, some pass near the obstacle within the predetermined threshold, and some, such as RTR 1754, avoids the obstacle entirely); 
	generating a respective total cost of each of the one or more alternative paths according at least to the respective costs for the path segments inside the soft margin and for the path segments outside the soft margin (once values for the trajectory costs are determined for a trajectory, the trajectory cost values can be summed, multiplied, or otherwise numerically combined (e.g., averaged, weighted averaged) to obtain a trajectory score for the trajectory [Column 37, lines 36-40]); 
	selecting, based on the respective total costs of the one or more alternative paths, the first path that passes through the at least one waypoint inside the soft margin (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. A multi-agent planner can plan for multiple agents, where an agent can follow a provided trajectory and score its progress along the provided trajectory based on one or more costs, such as obstacle avoidance [Column 6, 26-35]. In other examples, the lowest cost trajectory can be selected as a locally optimal trajectory according to the cost function [Column 5, lines 61-64]. Selecting the nominal trajectory from among the scored plurality of trajectories can include: selecting the nominal trajectory as a minimum-cost trajectory of the scored plurality of trajectories, such as discussed above at least in the context of FIGS. 16 and 17, both of which show circumstances wherein even the trajectory with the lowest cost must pass through a soft margin at some point (specifically, FIG. 16 shows a robot having to get within a predetermined distance of an obstacle, and the top-right image of FIG. 17 shows trajectories that pass near various obstacles, with various costs assigned [Column 45, lines 47-53]). 
	Lalonde does not teach:
	submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot.
	However, Frisk teaches:
	submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot (A production planner is configured to plan the movements of an automated guide vehicle [paragraph 12], and this can include breaking a production order into work orders to be performed at certain workstations. The planner generates a sequence of work orders including instructions about the work to be performed and where the work is to be performed [paragraph 64], meaning that a path for the robot to follow between workstations is included in the sequence. A production handler receives the work orders and executes the work orders [paragraph 64]. The production planner and production handler can be located at one place, such as on an external server, or a robot control unit. However, they can also be located at different locations, and can exchange information [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Lalonde with submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot as taught by Frisk so as to allow the system to work with a remote planner that plans the robot trajectories using cameras or sensors that view the workstation from above, or a similar field of view wider than any camera located on the robot itself could have, use this information to form better trajectories than an on-the-robot camera, and send the selected trajectory to an onsite execution engine. 
	Regarding Claim 2. Lalonde in combination with Frisk teaches the method to claim 1.
	Lalonde also teaches:
	wherein identifying the one or more crossing path segments depends on a specified speed of the robot (FIG. 16 in particular shows how a robot can get close to an obstacle at 1640, and an obstacle distance cost is assigned at 1650. The robot is meant to avoid the obstacle and keep the obstacle distance cost low. In some embodiments, any trajectory that collides with an obstacle or passes a region too close to another object for safety’s sake, such as a region within a predetermined distance of the robot, may be considered infeasible (the soft margin defines a space to be avoided) [Column 36, lines 46-53]. The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	Regarding Claim 3. Lalonde in combination with Frisk teaches the method to claim 1.
	Lalonde also teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed [Column 36, lines 31-42]).
	Regarding Claim 4. Lalonde in combination with Frisk teaches the method to claim 3.
	Lalonde also teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	Regarding Claim 5. Lalonde in combination with Frisk teaches the method to claim 1.
	Lalonde also teaches:
	wherein generating the respective total cost of each of the one or more alternative paths further comprises: 
	generating the respective total cost of each of the one or more alternative paths according to a respective elapsed time required to traverse the alternative path (once values for the trajectory costs are determined for a trajectory, the trajectory cost values can be summed, multiplied, or otherwise numerically combined (e.g., averaged, weighted averaged) to obtain a trajectory score for the trajectory [Column 37, lines 36-40]. The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory [Claim 3]).
	Regarding Claim 6. Lalonde in combination with Frisk teaches the method to claim 5.
	Lalonde also teaches:
	further comprising, for each of the one or more alternative paths: 
	generating the respective total cost of the alternative path from the respective costs of the one or more path segments within the alternative path (discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).
	Regarding Claim 7. Lalonde in combination with Frisk teaches the method to claim 1.
	Lalonde also teaches:
	wherein generating the respective cost for each of the one or more path segments within the workcell further comprises: 
	generating the cost based on one or more of robot swept volume, robot travel distance, margin violation, robot travel time, or usage of hot spots in a predefined heat map of the workcell (The cost assigned to a trajectory can be based on obstacle avoidance, path distance, progress toward a goal, and steering angle [Column 6, 26-36]. The cost can also be based on robot travel time [Claim 3]).
	Regarding Claim 8. Lalonde teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]. “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, causing the computing device to perform functions” [Column 1, lines 60-65]) comprising: 
	receiving, by a motion planner that runs one or more path planning algorithms (a method comprising: generating, by a computing device, a plurality of trajectories from a starting pose [Claim 1]. These paths can be determined using one or more route planning algorithms [paragraphs 2 and 129]), and in response to receiving a request to generate a path for a robot between a start point and an end point in a workcell of the robot (The method further comprises a first request to provide a route through the environment [Claim 1]. The route through the environment includes a path between a starting position (or pose) and an ending position (or pose) [Column 6, lines 53-58]), a plurality of different waypoints each corresponding to a possible configuration of the robot within the workcell (FIGS. 14A-C show how each trajectory can feature a number of waypoints, such as P1 in 14B and P3 in 14C, which each correspond to a different possible position of the robot within the workcell), wherein the workcell is associated with one or more soft margins that define respective spaces surrounding objects in the workcell, wherein one or more of the plurality of different waypoints lie within a soft margin and wherein one or more of the plurality of different waypoints lie in free space outside of all of the one or more soft margins (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles. FIG. 16 in particular shows how a robot can get close to an obstacle at 1640, and an obstacle distance cost is assigned at 1650. The robot is meant to avoid the obstacle and keep the obstacle distance cost low. In some embodiments, any trajectory that collides with an obstacle or passes a region too close to another object for safety’s sake, such as a region within a predetermined distance of the robot, may be considered infeasible (the soft margin defines a space to be avoided) [Column 36, lines 46-53]);
	generating a plurality of path segments between the plurality of different waypoints in the workcell (FIGS. 14-17 show that the above-described processes can be applied to path segments as well as full paths);
	identifying one or more crossing path segments that each cross over a boundary of a soft margin in the workcell (FIG. 16 shows a path identified at 1612 that crosses over a boundary of a soft margin and outright passes through the obstacle itself at 1640. This, by definition, includes crossing over the soft margin. FIG. 17 also shows a variety of trajectories labeled TR 1712-1750, some of which travel through obstacle zones, and some travel through the obstacle, some pass near the obstacle within the predetermined threshold, and some, such as RTR 1754, avoids the obstacle entirely. Any path segment that crosses the soft margins reads on the claim language);
	partitioning each of the one or more crossing path segments at the soft margin boundary to generate respective pairs of path segments, wherein each generated pair of path segments includes a first path segment lying within a soft margin and a second path segment lying within free space outside all of the one or more soft margins (FIG. 16 shows that multiple path segments are generated regarding the local path at 1612 (which by definition passes through the soft margin) and a path at 1614, which is the robot’s trajectory and could be a path that does not pass through the soft margin. FIG. 17 shows that a plurality of path segments shown at RTR 1740-1744 which are at varying degrees of proximity towards the obstacle at 1730. This means that a number of path segments can be generated, and this number can be only 2, if necessary, wherein one path segment is within a soft margin and a second path segment is within free space outside all of the one or more soft margins);
	generating a respective cost for each of the plurality of path segments that connect the different waypoints within the workcell, wherein the generated path segments that are inside a soft margin have a higher cost than generated path segments that are outside all of the one or more soft margins (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost. FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost);
	generating, from the plurality of path segments, one or more alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35. FIG. 17 also shows a variety of trajectories labeled TR 1712-1750, some of which travel through obstacle zones, and some travel through the obstacle, some pass near the obstacle within the predetermined threshold, and some, such as RTR 1754, avoids the obstacle entirely); 
	generating a respective total cost of each of the one or more alternative paths according at least to the respective costs for the path segments inside the soft margin and for the path segments outside the soft margin (once values for the trajectory costs are determined for a trajectory, the trajectory cost values can be summed, multiplied, or otherwise numerically combined (e.g., averaged, weighted averaged) to obtain a trajectory score for the trajectory [Column 37, lines 36-40]); 
	selecting, based on the respective total costs of the one or more alternative paths, the first path that passes through the at least one waypoint inside the soft margin (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. A multi-agent planner can plan for multiple agents, where an agent can follow a provided trajectory and score its progress along the provided trajectory based on one or more costs, such as obstacle avoidance [Column 6, 26-35]. In other examples, the lowest cost trajectory can be selected as a locally optimal trajectory according to the cost function [Column 5, lines 61-64]. Selecting the nominal trajectory from among the scored plurality of trajectories can include: selecting the nominal trajectory as a minimum-cost trajectory of the scored plurality of trajectories, such as discussed above at least in the context of FIGS. 16 and 17, both of which show circumstances wherein even the trajectory with the lowest cost must pass through a soft margin at some point (specifically, FIG. 16 shows a robot having to get within a predetermined distance of an obstacle, and the top-right image of FIG. 17 shows trajectories that pass near various obstacles, with various costs assigned [Column 45, lines 47-53]). 
	Lalonde does not teach:
	submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot.
	However, Frisk teaches:
	submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot (A production planner is configured to plan the movements of an automated guide vehicle [paragraph 12], and this can include breaking a production order into work orders to be performed at certain workstations. The planner generates a sequence of work orders including instructions about the work to be performed and where the work is to be performed [paragraph 64], meaning that a path for the robot to follow between workstations is included in the sequence. A production handler receives the work orders and executes the work orders [paragraph 64]. The production planner and production handler can be located at one place, such as on an external server, or a robot control unit. However, they can also be located at different locations, and can exchange information [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Lalonde with submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot as taught by Frisk so as to allow the system to work with a remote planner that plans the robot trajectories using cameras or sensors that view the workstation from above, or a similar field of view wider than any camera located on the robot itself could have, use this information to form better trajectories than an on-the-robot camera, and send the selected trajectory to an onsite execution engine. 
	Regarding Claim 9. Lalonde in combination with Frisk teaches the system of claim 8.
	Lalonde also teaches:
	wherein identifying the one or more crossing path segments depends on a specified speed of the robot (FIG. 16 in particular shows how a robot can get close to an obstacle at 1640, and an obstacle distance cost is assigned at 1650. The robot is meant to avoid the obstacle and keep the obstacle distance cost low. In some embodiments, any trajectory that collides with an obstacle or passes a region too close to another object for safety’s sake, such as a region within a predetermined distance of the robot, may be considered infeasible (the soft margin defines a space to be avoided) [Column 36, lines 46-53]. The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	Regarding Claim 10. Lalonde in combination with Frisk teaches the system of claim 8.
	Lalonde also teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed [Column 36, lines 31-42]).
	Regarding Claim 11. Lalonde in combination with Frisk teaches the system of claim 10.
	Lalonde also teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	Regarding Claim 12. Lalonde in combination with Frisk teaches the system of claim 8.
	Lalonde also teaches:
	wherein generating the respective total cost of each of the one or more alternative paths further comprises: 
	generating the respective total cost of each of the one or more alternative paths according to a respective elapsed time required to traverse the alternative path (once values for the trajectory costs are determined for a trajectory, the trajectory cost values can be summed, multiplied, or otherwise numerically combined (e.g., averaged, weighted averaged) to obtain a trajectory score for the trajectory [Column 37, lines 36-40]. The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory [Claim 3]).
	Regarding Claim 13. Lalonde in combination with Frisk teaches the system of claim 12.
	Lalonde also teaches:
	wherein the operations further comprise, for each of the one or more alternative paths:
	generating the respective total cost of the alternative path from the respective costs of the one or more path segments within the alternative path (discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).
	Regarding Claim 14. Lalonde in combination with Frisk teaches the system of claim 8.
	Lalonde also teaches:
	wherein generating the respective cost for each of the one or more path segments within the workcell further comprises:
	generating the cost based on one or more of robot swept volume, robot travel distance, margin violation, robot travel time, or usage of hot spots in a predefined heat map of the workcell (The cost assigned to a trajectory can be based on obstacle avoidance, path distance, progress toward a goal, and steering angle [Column 6, 26-36]. The cost can also be based on robot travel time [Claim 3]).
	Regarding Claim 15. Lalonde teaches a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that are operable, when executed by data processing apparatus, to cause the data processing apparatus to perform the operations (A method using a computing device that receives a first request to provide a route through an environment [Claim 1]. “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, causing the computing device to perform functions” [Claim 15]) comprising:
	receiving, by a motion planner that runs one or more path planning algorithms (a method comprising: generating, by a computing device, a plurality of trajectories from a starting pose [Claim 1]. These paths can be determined using one or more route planning algorithms [paragraphs 2 and 129]), and in response to receiving a request to generate a path for a robot between a start point and an end point in a workcell of the robot (The method further comprises a first request to provide a route through the environment [Claim 1]. The route through the environment includes a path between a starting position (or pose) and an ending position (or pose) [Column 6, lines 53-58]), a plurality of different waypoints each corresponding to a possible configuration of the robot within the workcell (FIGS. 14A-C show how each trajectory can feature a number of waypoints, such as P1 in 14B and P3 in 14C, which each correspond to a different possible position of the robot within the workcell), wherein the workcell is associated with one or more soft margins that define respective spaces surrounding objects in the workcell, wherein one or more of the plurality of different waypoints lie within a soft margin and wherein one or more of the plurality of different waypoints lie in free space outside of all of the one or more soft margins (“A determination can be made that generated paths do not collide with one or more obstacles, such as obstacles discussed in the context of obstacle detection subsystem 134. If one or more generated paths do collide with one or more obstacles, the validation process can fail” [Column 20, lines 66-67, Column 21, lines 1-5], which means that the trajectories must fall within a region avoiding these obstacles. FIG. 16 in particular shows how a robot can get close to an obstacle at 1640, and an obstacle distance cost is assigned at 1650. The robot is meant to avoid the obstacle and keep the obstacle distance cost low. In some embodiments, any trajectory that collides with an obstacle or passes a region too close to another object for safety’s sake, such as a region within a predetermined distance of the robot, may be considered infeasible (the soft margin defines a space to be avoided) [Column 36, lines 46-53]);
	generating a plurality of path segments between the plurality of different waypoints in the workcell (FIGS. 14-17 show that the above-described processes can be applied to path segments as well as full paths);
	identifying one or more crossing path segments that each cross over a boundary of a soft margin in the workcell (FIG. 16 shows a path identified at 1612 that crosses over a boundary of a soft margin and outright passes through the obstacle itself at 1640. This, by definition, includes crossing over the soft margin. FIG. 17 also shows a variety of trajectories labeled TR 1712-1750, some of which travel through obstacle zones, and some travel through the obstacle, some pass near the obstacle within the predetermined threshold, and some, such as RTR 1754, avoids the obstacle entirely. Any path segment that crosses the soft margins reads on the claim language);
	partitioning each of the one or more crossing path segments at the soft margin boundary to generate respective pairs of path segments, wherein each generated pair of path segments includes a first path segment lying within a soft margin and a second path segment lying within free space outside all of the one or more soft margins (FIG. 16 shows that multiple path segments are generated regarding the local path at 1612 (which by definition passes through the soft margin) and a path at 1614, which is the robot’s trajectory and could be a path that does not pass through the soft margin. FIG. 17 shows that a plurality of path segments shown at RTR 1740-1744 which are at varying degrees of proximity towards the obstacle at 1730. This means that a number of path segments can be generated, and this number can be only 2, if necessary, wherein one path segment is within a soft margin and a second path segment is within free space outside all of the one or more soft margins);
	generating a respective cost for each of the plurality of path segments that connect the different waypoints within the workcell, wherein the generated path segments that are inside a soft margin have a higher cost than generated path segments that are outside all of the one or more soft margins (A score is assigned to each trajectory related to obstacle distances and traversal time [Claims 2 and 3], where a trajectory that avoids obstacles has a lower cost. FIG. 16 shows how an obstacle distance cost is factored into the trajectory score, where a shorter distance between the robot and an obstacle generates a higher cost);
	generating, from the plurality of path segments, one or more alternative paths between the start point and the end point in the work cell, including generating a first path that passes through at least one waypoint inside the soft margin and generating a second path that does not pass through any waypoints that are inside the soft margin (FIG. 16 shows various trajectory costs. This includes a trajectory that comes close to an obstacle at 1640 in the bottom left portion of FIG. 16, and at least one other trajectory can be generated where the robot maintains a greater distance from the obstacle, such as the trajectory shown in the upper left portion of FIG. 16, all of which is described in greater detail in Column 36, lines 9-67, and Column 37, lines 1-35. FIG. 17 also shows a variety of trajectories labeled TR 1712-1750, some of which travel through obstacle zones, and some travel through the obstacle, some pass near the obstacle within the predetermined threshold, and some, such as RTR 1754, avoids the obstacle entirely); 
	generating a respective total cost of each of the one or more alternative paths according at least to the respective costs for the path segments inside the soft margin and for the path segments outside the soft margin (once values for the trajectory costs are determined for a trajectory, the trajectory cost values can be summed, multiplied, or otherwise numerically combined (e.g., averaged, weighted averaged) to obtain a trajectory score for the trajectory [Column 37, lines 36-40]); 
	selecting, based on the respective total costs of the one or more alternative paths, the first path that passes through the at least one waypoint inside the soft margin (The method further includes: “selecting, by the computing device, a nominal trajectory from among the scored plurality of trajectories;” [Claim 1]. A multi-agent planner can plan for multiple agents, where an agent can follow a provided trajectory and score its progress along the provided trajectory based on one or more costs, such as obstacle avoidance [Column 6, 26-35]. In other examples, the lowest cost trajectory can be selected as a locally optimal trajectory according to the cost function [Column 5, lines 61-64]. Selecting the nominal trajectory from among the scored plurality of trajectories can include: selecting the nominal trajectory as a minimum-cost trajectory of the scored plurality of trajectories, such as discussed above at least in the context of FIGS. 16 and 17, both of which show circumstances wherein even the trajectory with the lowest cost must pass through a soft margin at some point (specifically, FIG. 16 shows a robot having to get within a predetermined distance of an obstacle, and the top-right image of FIG. 17 shows trajectories that pass near various obstacles, with various costs assigned [Column 45, lines 47-53]). 
	Lalonde does not teach:
	submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot.
	However, Frisk teaches:
	submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot (A production planner is configured to plan the movements of an automated guide vehicle [paragraph 12], and this can include breaking a production order into work orders to be performed at certain workstations. The planner generates a sequence of work orders including instructions about the work to be performed and where the work is to be performed [paragraph 64], meaning that a path for the robot to follow between workstations is included in the sequence. A production handler receives the work orders and executes the work orders [paragraph 64]. The production planner and production handler can be located at one place, such as on an external server, or a robot control unit. However, they can also be located at different locations, and can exchange information [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Lalonde with submitting, by the motion planner, the selected path to an onsite execution engine for execution by the robot as taught by Frisk so as to allow the system to work with a remote planner that plans the robot trajectories using cameras or sensors that view the workstation from above, or a similar field of view wider than any camera located on the robot itself could have, use this information to form better trajectories than an on-the-robot camera, and send the selected trajectory to an onsite execution engine. 
	Regarding Claim 16. Lalonde in combination with Frisk teaches the non-transitory computer storage medium of claim 15. 
	Lalonde also teaches:
	wherein identifying the one or more crossing path segments depends on a specified speed of the robot (FIG. 16 in particular shows how a robot can get close to an obstacle at 1640, and an obstacle distance cost is assigned at 1650. The robot is meant to avoid the obstacle and keep the obstacle distance cost low. In some embodiments, any trajectory that collides with an obstacle or passes a region too close to another object for safety’s sake, such as a region within a predetermined distance of the robot, may be considered infeasible (the soft margin defines a space to be avoided) [Column 36, lines 46-53]. The roadmap graph of the paths the robot can take includes curves that take the kinematics of robotic devices into account. This involves transition curves based on Euler spirals, which take into account the speed of the robot as it travels around curves [Column 18, lines 65-67, Column 19, lines 1-9]).
	Regarding Claim 17. Lalonde in combination with Frisk teaches the non-transitory computer storage medium of claim 15. 
	Lalonde also teaches:
	wherein generating the first path that passes through at least one waypoint inside the soft margin comprises generating a path that lies entirely within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. The path represents an area that robot should avoid, but is also a path along which the robot could have progressed [Column 36, lines 31-42]).
	Regarding Claim 18. Lalonde in combination with Frisk teaches the non-transitory computer storage medium of claim 17. 
	Lalonde also teaches:
	wherein the path that lies entirely within the soft margin connects two or more waypoints that lie within the soft margin (FIG. 16 illustrates a path at 1612 that represents a local path that collides with an obstacle at 1640 in the bottom left image. All paths, by definition, are made up of multiple points, but the figure also has points 1610 and 1616 as the current and future points in the robot’s path).
	Regarding Claim 19. Lalonde in combination with Frisk teaches the non-transitory computer storage medium of claim 15. 
	Lalonde also teaches:
	wherein generating the respective total cost of each of the one or more alternative paths further comprises: 
	generating the respective total cost of each of the one or more alternative paths according to a respective elapsed time required to traverse the alternative path (once values for the trajectory costs are determined for a trajectory, the trajectory cost values can be summed, multiplied, or otherwise numerically combined (e.g., averaged, weighted averaged) to obtain a trajectory score for the trajectory [Column 37, lines 36-40]. The score assigned to each trajectory is related to the traversal time for the robot to travel along the trajectory [Claim 3]).
	Regarding Claim 20. Lalonde in combination with Frisk teaches the non-transitory computer storage medium of claim 19. 
	Lalonde also teaches:
	wherein the operations further comprise, for each of the one or more alternative paths: 
	generating the respective total cost of the alternative path from the respective costs of the one or more path segments within the alternative path (discrete path planning includes adding intersections to each path so that each resulting path segment has a substantially uniform cost for each edge (or path). This uniform cost can be based on the previously discussed parameters, such as time. In such case, a roadmap can discretize adding intersections to each path so that each resulting path segment takes substantially a same time to travel between intersections, so that each path segment has as close to a uniform cost as possible according to the time parameter [Column 7, lines 43-67, Column 8, lines 1-4]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. US 10296012 B2 (“Lalonde”) in combination with Frisk US 20150316925 A1 (“Frisk”) as applied to claim 1 above, and further in view of Taviera et al. US 20190205609 A1 (“Taviera”).
	Regarding Claim 21. Lalonde in combination with Frisk teaches the method of claim 1.
	Lalonde also teaches:
	wherein the spaces to be avoided that are defined by the one or more soft margin values comprise spaces in which a likelihood of the robot causing a collision is too high (The obstacle distance cost can specify a region within a predetermined distance (soft margin values comprising a space) wherein the distance is meant to form a region that may be too close to another object for safety’s sake [Column 36, lines 46-53], meaning that the soft margin values comprise spaces in which a likelihood of the robot causing a collision is too high. An infinitely high cost can be assigned within a predetermined distance where the likelihood of the robot causing a collision is too high). 
	Lalonde does not teach:
	a predetermined threshold for determining that the likelihood of the robot causing a collision is too high.
	However, Taviera teaches:
	a predetermined threshold for determining that the likelihood of the robot causing a collision is too high (A “proximity threshold” refers to a minimum distance between an object and a robotic vehicle that a collision avoidance system will permit before controlling the robotic vehicle to stop or change a direction of travel away from the object. Similarly, the term “exclusion perimeter” is used herein to refer to a distance around an obstacle that a robotic vehicle should avoid to ensure that the robotic vehicle remains outside the proximity threshold. The term “adjusted proximity threshold” is used herein to refer to the minimum distance between an object and the robotic vehicle that the collision avoidance system will permit including adjustments that account for degradation of maneuvering and/or navigational precision that may be caused by environmental or other conditions, and/or for unpredictability in the movements or position of nearby objects [paragraph 26]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Lalonde with a predetermined threshold for determining that the likelihood of the robot causing a collision is too high as taught by Taviera so that an adjustable threshold can be set to determine how high a collision risk can be before the robot will stop or change its path. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664